On the court’s own motion, since the plaintiff duly filed his notice of appeal in the office of the County Clerk, his omission in serving a copy upon the corespondent is excused (Civ. Prac. Act, § 107), on condition that, within 10 days after entry of the order hereon, plaintiff shall make the corespondent a respondent on his (plaintiff’s) appeal by serving upon him a copy of his (plaintiff’s) notice of appeal. The corespondent, as a party respondent on plaintiff’s appeal, may file six copies of a typewritten brief and serve one copy on the plaintiff and the defendant within 20 days after plaintiff shall have served one copy of his appellant’s brief upon him. Both appeals are ordered on the calendar for the January 1962 Term, instead of the November 1961 Term; the stay heretofore granted to plaintiff is continued pending appeal; *875the respective hriefs of the plaintiff and the defendant as appellants shall be served and filed on or before December 4,1961; and their briefs as respondents shall be served and filed within 20 days thereafter. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.